IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

ROBERT SURDAKOWSKI,                  NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D17-2533

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed October 10, 2017.

An appeal from the Circuit Court for Leon County.
Robert Wheeler, Judge.

Robert Surdakowski, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Michael McDermott, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

ROBERTS, RAY, and OSTERHAUS, JJ., CONCUR.